Citation Nr: 1216581	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  11-18 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder of the left leg and ankle.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

3.  Entitlement to service connection for a shrapnel wound of the right knee.

4.  Entitlement to service connection for residuals of a cold injury of the right ankle.

5.  Entitlement to service connection for residuals of a cold injury of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953.  

This case comes before the Board of Veterans Appeals (the Board) on appeal of 2010 rating decisions of the Department of Veterans Affairs Regional Office in Hartford, Connecticut.  

The Board was informed in March 2012 that the Veteran had died on January [redacted], 2012.  


FINDING OF FACT

The Veteran died prior to promulgation of a decision on the issues on appeal.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); Landicho v. Brown, 7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Accordingly, the appeal of the issues in this case has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  

The Board finds that this case is one in which the law is dispositive and that the issues on appeal must be dismissed on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, for the reasons and bases expressed hereinabove, the issues on appeal are dismissed.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or of any derivative claims brought by a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2011).  


ORDER

The claims of whether new and material evidence has been received to reopen a claim for service connection for a disorder of the left leg and ankle, for service connection for a psychiatric disorder, to include PTSD and an anxiety disorder, for service connection for a shrapnel wound of the right knee, for service connection for residuals of a cold injury of the right ankle, and for service connection for residuals of a cold injury of the feet are dismissed without prejudice due to the death of the Veteran.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


